5. Equal treatment between men and women engaged in a self-employed capacity (
Madam President, I agreed with Mr Cocilovo, who was the draftsman of the opinion of the Committee on Employment and Social Affairs, to insert the following clause into this important Article 6: 'If the legislation of a Member State does not stipulate obligatory affiliation to the social security system for the self-employed, affiliation is granted on request to the assisting spouse.'
I shall explain what I mean by this. We insist that assisting spouses be compulsorily insured, as is the case for the self-employed. However, if, in a country, the self-employed are not compulsorily insured, we cannot require that this be the case for their spouses, as the latter cannot be affiliated to an insurance scheme that does not exist. That is why this additional paragraph has to be adopted. I am also acting on Mr Cocilovo's behalf in this matter.